     Case 2:20-cv-02322-TLN-DB Document 9 Filed 04/13/21 Page 1 of 1



 1   JON D. UNIVERSAL, SBN 141255
     JAMES P. MAYO, SBN 169897
 2   NEJLA NASSIRIAN, SBN 308730
     BRETT H. WANNER, SBN 314025
 3   DANE M. WILLIS, SBN 327901
     UNIVERSAL & SHANNON, LLP
 4   2240 Douglas Boulevard, Suite 290
     Roseville, California 95661
 5   Telephone: (916) 780-4050
     Facsimile: (916) 780-9070
 6
     Attorneys for Defendant FCA US LLC
 7

 8                                UNITED STATES DISTRICT COURT
 9                                EASTERN DISTRICT OF CALIFORNIA
10

11   JOSHUA L. TOWNSEND, an individual,                 Case No. 2:20-cv-02322-TLN-DB
12                  Plaintiff,                          (Removed from Yolo County Superior Court,
                                                        Case No. CV2020-1403)
13          vs.
                                                        ORDER OF DISMISSAL
14   FCA US LLC; and DOES 1 through 75,
     inclusive,
15
                    Defendants.
16

17          Based on the stipulation of the parties, and good cause appearing therefore, the
18   stipulation is approved. The entire action, including all claims and counterclaims stated herein
19   against all parties, is hereby ORDERED dismissed with prejudice, each side to bear its own costs
20   and attorney’s fees.
21

22
            IT IS SO ORDERED.

23

24   DATE: April 12, 2021
25
                                                                Troy L. Nunley
                                                                United States District Judge
26

27

28




                                                    1
                                            ORDER OF DISMISSAL
